DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 8/11/2022.
Claims 1-21 are canceled.
Claims 22-41 are new.
5.	Claims 22-41 are remaining in the application.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the newly claimed feature limitations of paragraph 6 below must be clearly shown (including reference characters corresponding to these features in the drawing figures linking to these same reference characters in the specification) or the feature(s) canceled from the claim(s).
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
8.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The newly claimed feature limitation “said inner core has a lower elasticity than said jacket” is not found in the specification as is newly recited in the claims.  Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (including the Abstract, Specification and Claims).  Similar applies to the claimed feature limitations “inner core”, “inner core is rope”, “outer core”, “outer core is thermo-plastic urethane”, “first end”, “second end”, “first end is configured to attach to a cuff”, “water device”, “second end is configured to attach to a water device”, “first ferrule”, “first ferrule between said first end and said cuff”, “second ferrule”, “second ferrule between said first end and said cuff”, “said second ferrule disposed between said second end and a water device”, “non-elastic”, “said cuff is non-elastic”, “said outer core is thermo-plastic polyurethane”, “double-cylinder ferrule” and “said ferrule is a double-cylinder ferrule”.   Appropriate correction is required.
New Matter
10.	The amendment filed on 8/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The claimed limitation “said inner core has a lower elasticity than said jacket” is not found in the specification as is newly recited in the claims, nor is it explained, described or presented such that such feature is revealed in the original application disclosure as was originally filed.  Similar applies to the claimed limitations: “outer core is thermo-plastic urethane”, “said cuff is non-elastic”, “said outer core is thermo-plastic polyurethane” and “said ferrule is a double-cylinder ferrule”.
Applicant is required to cancel the new matter in the reply to this Office Action.
11.	The disclosure is objected to because of the following informalities:
  	Inconsistent terminology is used throughout the disclosure for similar features; terminology and/o nomenclature should be consistent throughout the disclosure (Abstract, Specification and Claims).  See examples in paragraphs 6 and 7 of this Office Action.
Appropriate correction is required.
Claim Objections
12.	Claims 22-41 are objected to because of the following informality:
The claims are not consistent with the title and disclosure; claims recite an apparatus comprising a leash but the disclosure as originally filed discloses a leash of a watersports board.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
14.	Claims 22-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.   See paragraph 10 of this Office Action for the introduced New Matter.
15.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
16.	Claims 29, 30, 40 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
17.	The claimed feature “said ferrule” lacks sufficient antecedent basis in these claims.
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Skyba (US 4694541 A).  Regarding claim 23, Skyba discloses an apparatus (elastic tie-down with rope adjustment means) that comprises an inner core (inelastic rope) [9] and a jacket (elastic sleeve) [13], first and second ends ([19] and [31]) and the inner core (inelastic rope) [9] has a lower elasticity than said jacket (elastic sleeve) [13].  Skyba does not explicitly disclose that the apparatus comprises a leash; however, such a device is a tie-down which is a tether, which understandably can also be considered, used or function as a leash, as would have been recognized by one of ordinary skill in the art.  Regarding claim 23, said inner core is a rope.  Regarding claims 24 and 32, the outer core is not disclosed as being thermo-plastic polyurethane; however, such a material is well known in the art and providing the outer core of such material would have been a matter of preference to suit durability, as would have been recognized by one of ordinary skill in the art.  Regarding claims 25, 31, 33 and 35, the reference does not explicitly disclose that the device is configured to attach to a cuff; however, the rope includes a loop (which can be considered a cuff) and a hook that together are capable of being attached to a separate cuff as would have been recognized by one of ordinary skill in the art.  Regarding claims 26, 34 and 36-38, for the above reason, the device is capable of being attached to a water device, as would have been recognized by one of ordinary skill in the art.  Regarding claims 27-30 and 39-41, ferrules (split rings) [19] on both sides of the jacket (elastic sleeve) are considered double-cylinder ferrules.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Response to Remarks/Arguments
20.	Applicant’s remarks/arguments with respect to the claims have been fully considered but essentially moot due to applicant’s amended claims and the resulting new grounds of rejection presented in this Final Office Action.
Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
23.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/22/2022